Case: 20-40357     Document: 00516161128        Page: 1    Date Filed: 01/10/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 10, 2022
                                 No. 20-40357                            Lyle W. Cayce
                                                                              Clerk

   Mark Fessler, on Behalf of Themselves and Those
   Similarly Situated; Amber Fessler, on Behalf of
   Themselves and Those Similarly Situated; Andrew
   Hocker, on Behalf of Themselves and Those Similarly
   Situated; Kevin Reuss, on Behalf of Themselves and
   Those Similarly Situated; Matthew Carreras, on
   Behalf of Themselves and Those Similarly Situated;
   Charles Handly, on Behalf of Themselves and Those
   Similarly Situated; Michelle Handly, on Behalf of
   Themselves and Those Similarly Situated; Aaron
   Stone, on Behalf of Themselves and Those Similarly
   Situated; Stacey Stone, on Behalf of Themselves and
   Those Similarly Situated; Daniel Sousa, on Behalf of
   Themselves and Those Similarly Situated; Sharon
   Sousa, on Behalf of Themselves and Those Similarly
   Situated,

                                                          Plaintiffs—Appellees,

                                     versus

   Porcelana Corona De Mexico, S.A. DE C.V., formerly
   known as Sanitarios Lamosa S.A. DE C.V., also known as
   Vortens,

                                                       Defendant—Appellant,

   ---------------------------------------------------------------------------
Case: 20-40357     Document: 00516161128         Page: 2     Date Filed: 01/10/2022

                                   No. 20-40357
                               Cons. w/ No. 20-40358


                       consolidated with 20-40358

   Steven Cone, on Behalf of Themselves and Those
   Similarly Situated; Joanna Cone, on Behalf of
   Themselves and Those Similarly Situated; Mark
   Fessler, on Behalf of Themselves and Those Similarly
   Situated; Amber Fessler, on Behalf of Themselves and
   Those Similarly Situated; Andrew Hocker, on Behalf
   of Themselves and Those Similarly Situated; Matthew
   Carreras, on Behalf of Themselves and Those
   Similarly Situated; Aaron Stone; Stacey Stone; Daniel
   Sousa; Sharon Sousa,

                                                           Plaintiffs—Appellees,

                                       versus

   Porcelana Corona De Mexico, S.A. DE C.V., formerly
   known as Sanitarios Lamosa S.A. DE C.V., also known as
   Vortens,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                     USDC Nos. 4:19-CV-248 & 4:17-CV-1


   Before Jones, Clement, and Graves, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          A proposed consumer class who purchased toilet tanks brought claims
   for injunctive relief and monetary damages against the manufacturer. The
   alleged Class claimed, at different times, that seven models produced over
   the span of nine years suffered defects. After extended litigation, the Class,
   as reconstituted and limited, settled for damages for a single year involving



                                         2
Case: 20-40357          Document: 00516161128           Page: 3      Date Filed: 01/10/2022




                                       No. 20-40357
                                   Cons. w/ No. 20-40358

   two toilet tank models and injunctive relief for four more years. This appeal
   concerns the district court’s award exceeding $4.3 million in fees to Class
   Counsel. Because the district court failed to account for counsel’s time spent
   on unsuccessful claims and failed to compare the relief sought to that actually
   awarded, we VACATE and REMAND.
                                   I. BACKGROUND
           In January 2017, following a well-publicized product recall by the
   manufacturer, Steven and Joanna Cone filed suit against Vortens, Inc. and
   Sanitarios Lamosa S.A. de C.V. (“Sanitarios”). On behalf of themselves and
   purchasers similarly situated, they sought damages for defective toilet tanks
   manufactured by Vortens and Sanitarios. Specifically, they identified as
   defective “toilet tank models #3464, #3412, #3425, #3408, and #3571
   manufactured, produced, designed, marketed, or distributed . . . between
   2004-2012.” The proposed class amended the complaint in March, adding
   several plaintiffs and an additional defendant—Porcelana Corona de Mexico,
   S.A. de C.V. (“Porcelana”). After the Cones, along with several other
   named plaintiffs, settled and were dismissed, a second amended complaint
   was filed in January 2018. This complaint, the operative pleading, identified
   Porcelana as the only defendant. 1
           The complaint stated claims for strict products liability, breach of
   implied warranty, negligence, and violations of the Texas Deceptive Trade
   Practices Act. It defined the proposed class as “[a]ll owners of Vortens toilet
   tank        models     #3464,      #3412,       #3404,      #3425,      and      #3436




           1
            The complaint explains that Sanitarios changed its name to Porcelana and “is the
   corporate entity exercising authority and control over Vortens’ products.”




                                               3
Case: 20-40357        Document: 00516161128             Page: 4      Date Filed: 01/10/2022




                                       No. 20-40357
                                   Cons. w/ No. 20-40358

   manufactured . . . during the years 2004–2012.” 2 The plaintiff class sought
   injunctive relief and damages, including punitive and treble damages.
           The case settled in two stages. In the first, the parties entered a partial
   class settlement in November 2018, and then moved to sever the settlement
   class in March 2019. The district court severed the class in April. 3 This
   settlement, for all owners of Vortens toilet tank models #3464 and #3412
   manufactured in 2011, awarded replacement costs of $150 or $300
   (depending on claim materials) and damage reimbursement up to $4000 of
   out-of-pocket expenses. 4 The named plaintiffs were awarded $7500 each for
   “pursuing litigation on behalf of the Settlement Class.” The agreement
   required attorneys’ fees to be determined by the court. Class Counsel
   requested $12 million in fees—a lodestar of $3.9 million and a 2.9x upward
   adjustment—and $372,105.77 in expenses.                  The court approved the
   settlement and set a briefing schedule for attorneys’ fees after Porcelana
   vigorously contested the amount.
           At the court’s order, the plaintiff class also moved to certify the class
   of non-settled claims. That motion proposed two separate classes: (1) “All
   Texas owners of a Vortens toilet tank model #3464, #3412, #3425, or #3436
   with a manufacturing date 2007-2012 that experienced property damage after
   spontaneous tank fracture”; and (2) “All owners of a Vortens toilet tank
   model #3464, #3412, #3425, or #3436 with a manufacturing date 2007-



           2
           This new class omitted previously included tank models #3408 and #3571. It also
   proposed a subclass of owners of 2011-2012 variants of models #3464 and #3412.
           3
             The proceedings for the severed settlement class continued under a new case
   number, 4:19-CV-248, while the remaining claims progressed under case number 4:17-CV-
   1. This court consolidated the cases on appeal.
           4
            Monetary awards were limited to those claims that Porcelana had not already paid
   through internal procedures.




                                              4
Case: 20-40357       Document: 00516161128            Page: 5      Date Filed: 01/10/2022




                                      No. 20-40357
                                  Cons. w/ No. 20-40358

   2012.” Porcelana opposed the motion, arguing, inter alia, that commonality
   and typicality were absent because the #3425 and #3436 models had been
   produced in a different plant from the #3464 and #3412 tanks, and the #3425
   model was part of a different product line. Responding to Porcelana’s
   complaint, the district court limited this certified class to “[a]ll Texas owners
   of a Vortens toilet tank models #3464 and #3412 manufactured at the Benito
   Juarez plant, with a manufacturing date 2007-2010.”
          In December 2019, the parties sought approval of a settlement for this
   second class. The settlement provided equitable relief, such as warranty
   eligibility that provided reimbursement of replacement costs for fractured
   tanks. Porcelana also agreed to pay just under $7000 to the named plaintiffs.
   As in the previous settlement, this one required class members to relinquish
   all claims against Porcelana. The district court approved the settlement in
   March 2020.
          Shortly thereafter, Class Counsel filed a motion seeking attorneys’
   fees and expenses from the two cases. They requested $12,726,376.00 in
   fees—a lodestar of $4,388,405.50 and the same 2.9 multiplier—and
   $373,476.05 in expenses. 5 Porcelana challenged the request, disputing the
   number of hours expended on the claims. It argued that the hours used for
   the lodestar calculation should “be limited to the hours worked for successful
   class members, and not every putative class member.” Porcelana also sought
   a downward adjustment because of the limited results achieved, asserting
   that the “successful class members’ claims were largely those for which




          5
           According to Class Counsel’s own submissions, the second settlement only added
   $500,000 in hourly fees and $1400 in expenses.




                                             5
Case: 20-40357        Document: 00516161128             Page: 6      Date Filed: 01/10/2022




                                       No. 20-40357
                                   Cons. w/ No. 20-40358

   Porcelana already had a replacement program in place,” 6 and that the
   “projected value for the 2011 class is less than $500,000 and for the Texas
   class is at most $75,000.”
           The district court granted in part and denied in part Class Counsel’s
   motion. The court found it “difficult—if not practically impossible—to
   attempt to identify specific hours that should be eliminated in a case like this,
   where all claims shared a common core of facts and were based on related
   legal theories.” 7 It therefore decided at the outset not to address this dispute
   in the computation of the lodestar itself, but instead opted to weigh a possible
   reduction from the lodestar under the Johnson factors. 8
           However, the court slightly reduced Class Counsel’s proposed
   lodestar by omitting duplicative billing entries. And after considering the
   Johnson factors, the court rejected both Porcelana’s request for a downward
   adjustment and Class Counsel’s 2.9 multiplier. The court found that “this
   case d[id] not present an ‘extraordinary circumstance’ requiring
   enhancement.” But a downward adjustment under the “results obtained”
   factor was also not warranted because “the work done did not prove
   fruitless—it resulted in two settled classes receiving a host of monetary and
   non-monetary benefits they would not have received but for Class Counsel’s




           6
            In July 2016, Porcelana established a product return protocol program, which
   authorized its distributors to contact Porcelana to arrange the return and replacement of
   certain model #3464 and #3412 toilet tanks.
           7
             The court did exclude $1000 in expenses related to one deposition because that
   work “went towards the broader, potential classes put forward by Plaintiffs’ complaints
   that Class Counsel never secured settlement for.”
           8
              See Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974)
   (listing twelve factors to evaluate a fee award).




                                              6
Case: 20-40357        Document: 00516161128              Page: 7       Date Filed: 01/10/2022




                                        No. 20-40357
                                    Cons. w/ No. 20-40358

   diligent work.” Accordingly, the court awarded $4,333,949.50 in attorneys’
   fees and $371,354.98 in expenses. Porcelana timely appealed.
                             II. STANDARD OF REVIEW
           A district court’s award of attorneys’ fees is reviewed for abuse of
   discretion. Torres v. SGE Mgmt., LLC, 945 F.3d 347, 352 (5th Cir. 2019). “A
   district court abuses its discretion if it (1) relies on clearly erroneous factual
   findings; (2) relies on erroneous conclusions of law; or (3) misapplies the law
   to the facts.” Combs v. City of Huntington, 829 F.3d 388, 391 (5th Cir. 2016)
   (internal quotation marks and citation omitted).
                                    III. DISCUSSION
           Reasonable attorneys’ fees are determined through a two-step
   process. 9 Id. The district court must first calculate the lodestar—“‘the
   number of hours reasonably expended multiplied by the prevailing hourly
   rate in the community for similar work.’” Id. at 392 (quoting Jimenez v. Wood
   Cty., 621 F.3d 372, 379 (5th Cir. 2010), revised on other grounds, 660 F.3d 841
   (5th Cir. 2011) (en banc)). The lodestar is presumed reasonable, 10 but the
   court may then enhance or decrease it after considering the twelve Johnson
   factors. Id. “‘[T]he most critical factor’ in determining a reasonable fee ‘is
   the degree of success obtained.’” Id. at 394 (quoting Hensley v. Eckerhart,
   461 U.S. 424, 436, 103 S. Ct. 1933, 1941 (1983)).




           9
           The Combs panel reaffirmed this two-step process in light of the Supreme Court’s
   most recent consideration of the reasonable fee analysis. See Perdue v. Kenny A. ex rel.
   Winn, 559 U.S. 542, 130 S. Ct. 1662 (2010).
           10
             This presumption only carries if the lodestar is correctly calculated in the first
   instance. See Saizan v. Delta Concrete Prods. Co., 448 F.3d 795, 799–800 (5th Cir. 2006)
   (per curiam).




                                                7
Case: 20-40357      Document: 00516161128         Page: 8     Date Filed: 01/10/2022




                                    No. 20-40357
                                Cons. w/ No. 20-40358

           “[T]he fee applicant bears the burden of establishing entitlement to
   an award and documenting the appropriate hours expended and hourly
   rates.” Hensley, 461 U.S. at 437, 103 S. Ct. at 1941. But once calculated, the
   party seeking modification of the lodestar under the Johnson factors bears the
   burden. Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 329 (5th Cir.
   1995) (citing U.S. Football League v. Nat’l Football League, 887 F.2d 408, 413
   (2d Cir. 1989)) (“We note that a party advocating the reduction of the
   lodestar amount bears the burden of establishing that a reduction is
   justified.”). Porcelana argues that the district court erred in calculating the
   lodestar and in refusing to decrease it. We agree.
           A. Calculation of the Lodestar
           It is axiomatic that “work on an unsuccessful claim cannot be deemed
   to have been ‘expended in pursuit of the ultimate result achieved’ . . . and
   therefore no fee may be awarded for services on [an] unsuccessful claim.”
   Hensley, 461 U.S. at 435, 103 S. Ct. at 1940. If unrelated to the successful
   claims, the unsuccessful ones must “be treated as if they had been raised in
   separate lawsuits” and excluded from the fee award. Id. at 435–36, 103 S. Ct.
   at 1940–41 (noting that “[t]he district court may attempt to identify specific
   hours that should be eliminated”). “But when claims . . . share a ‘common
   core of facts’ or ‘related legal theories,’ a fee applicant may claim all hours
   reasonably necessary to litigate those issues.” Louisiana Power, 50 F.3d at
   327 (quoting Hensley, 461 U.S. at 434–35, 103 S. Ct. at 1940). “When a
   plaintiff’s claims cannot be disentangled, the district court’s focus should
   shift to the results obtained and adjust the lodestar accordingly.” Id. at 327
   n.13.
           The Class here prevailed on only a fraction of its original claims. The
   original complaint, filed on January 1, 2017, defined the putative class as
   “[a]ny and all consumers of toilet tank models #3464, #3412, #3404, #3425,




                                          8
Case: 20-40357            Document: 00516161128             Page: 9      Date Filed: 01/10/2022




                                           No. 20-40357
                                       Cons. w/ No. 20-40358

   #3408, and #3571 manufactured . . . between 2004-2012.” 11 It sought
   injunctive relief and monetary damages (compensatory, punitive, and treble
   under the Texas Deceptive Trade Practices Act 12). The Class’s second
   amended complaint was filed on January 19, 2018. 13 That complaint’s
   proposed class dropped owners of models #3408 and #3571 while adding
   owners of model #3436 to the remaining models, still covering 2004-2012.
   Thus, at various stages, the Class sought injunctive relief and compensatory,
   punitive, and treble damages for all owners of seven different tank models
   manufactured over nine years.
            The suit resulted in two, much narrower, settlements. The first
   covered owners of tank models #3464 and #3412 manufactured in 2011 and
   included replacement and installation reimbursements up to $300 and
   damages reimbursements up to $4000. 14 It also allowed for a warranty
   extension. The second settlement covered only Texas owners of models
   #3464 and #3412 manufactured in 2007–2010. Notably, this class was
   significantly narrowed after the magistrate judge expressed doubt on
   certifying a broader class that also covered #3425 and #3436 (both
   manufactured at a different plant). This settlement provided replacement
   costs of up to $300 in the event of a cracked tank (if the entire toilet must be
   replaced, otherwise reimbursement is limited to $35).


            11
                 Porcelana put forth uncontradicted evidence that #3571 is not a legitimate tank
   model.
            12
                 The DTPA claims were brought only by a subclass of Texas owners.
            13
                During the intervening time, Class Counsel deposed several Porcelana
   representatives in Mexico, inspected the manufacturing plant in Monterrey, and attempted
   to depose several home builders, plumbing companies, and plumbing supply distributors—
   all activities directed toward the benefit of the class defined in the original and first
   amended complaint (six models over nine years).
            14
                 Both amounts were limited to claims that Porcelana had not previously paid.




                                                  9
Case: 20-40357     Document: 00516161128           Page: 10     Date Filed: 01/10/2022




                                     No. 20-40357
                                 Cons. w/ No. 20-40358

          In sum, recovery was ultimately restricted to two tank models with
   limited compensatory damages for one year and limited replacement costs
   for five years (and four of those five years only include Texas owners). For
   three of the models, there was no recovery. And even for the two models in
   which the original Class achieved some success, they came up empty-handed
   on four of the nine model years (2004-2006 and 2012). Thus, according to
   Hensley’s instruction, Class Counsel is not entitled to any fee recovery for
   hours expended on these unsuccessful claims unless the district court finds a
   “common core of facts” or “related legal theories.” See Hensley, 461 U.S. at
   434–35, 103 S. Ct. at 1940.
          Here, the district court’s “findings” are limited to two statements
   made in passing. First: “When faced with an argument like Defendant makes
   here—that Class Counsel’s requested fee is inflated by work done to further
   unsuccessful but intertwined claims . . . .”          And shortly after: “As
   demonstrated by Defendant’s suggested percentage reductions to the
   lodestar, it is difficult—if not practically impossible—to attempt to identify
   specific hours that should be eliminated in a case like this, where all the claims
   shared a common core of facts and were based on related legal theories.”
   This conclusory language fails to pass muster. Jointly, Rules 23(h) and 52(a)
   require a district court to “find the facts specifically and state its conclusions
   of law separately” when awarding reasonable attorneys’ fees in a certified
   class action. Fed. R. Civ. P. 23(h), 52(a). The district court’s failure to
   make any factual findings regarding the nature of the Class’s unsuccessful
   claims is an abuse of discretion. An unsupported assertion is insufficient to
   permit the district court to bypass the proper lodestar calculation and only
   consider the unsuccessful claims under the eighth Johnson factor.
          Nor is this a case where the record supports such a conclusion in the
   absence of an explicit finding by the district court. Cf. United States v.
   Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (explaining that “[i]n the



                                          10
Case: 20-40357        Document: 00516161128              Page: 11       Date Filed: 01/10/2022




                                         No. 20-40357
                                     Cons. w/ No. 20-40358

   absence of a factual finding, a court of appeals may nevertheless affirm a
   special condition ‘where the [district] court’s reasoning can be inferred after
   an examination of the record’”). Two of the models for which the Class
   received no recovery (#3425 and #3436) are manufactured at an entirely
   separate plant from the two models that the Class actually recovered for. And
   model #3425 is from a distinct product line.
           Class Counsel cannot obscure these factual distinctions with overly
   broad theories of liability. 15 The gist of the claims here was that Porcelana’s
   manufacturing process was defective, in part because it relied on aged and
   faulty production molds and contained errors in the firing and cooling
   process. But a manufacturing defect is limited to the location of manufacture.
   The Class had no success proving that the process defects extended beyond
   models #3464 and #3412 manufactured at the Benito Juarez plant. The
   separate legal theories that different product lines and plants also
   experienced similar manufacturing problems were unsupported by the relief
   secured. To allow recovery on these unsuccessful claims would incentivize
   fishing expeditions into every tangentially related product after the discovery
   of a singular defective item. Instead, Class Counsel must shoulder the
   burden of proving that the hours submitted are for claims sharing a common
   core of facts. See Saizan v. Delta Concrete Prods. Co., 448 F.3d 795, 799 (5th
   Cir. 2006) (per curiam).
           On remand, the district court must address the “common core of
   facts” and “common legal theories” sufficiently so that no fees are awarded
   on unsuccessful theories. This may require a pro rata reduction in the overall


           15
             The Class’s legal theories are equally troubling because they impermissibly
   attempt to secure a nationwide class based on individual state law violations. See Castano
   v. Am. Tobacco Co., 84 F.3d 734, 740 (5th Cir. 1996) (noting that variations in state law may
   swamp any common issues and defeat predominance).




                                                11
Case: 20-40357        Document: 00516161128               Page: 12       Date Filed: 01/10/2022




                                         No. 20-40357
                                     Cons. w/ No. 20-40358

   fee request, like that granted in Gurule v. Land Guardian, Inc., 912 F.3d 252,
   259 (5th Cir. 2018). 16 The district court emphasized counsel’s “good faith,”
   but that misses the mark. As the Court stated in Hensley, “[i]f . . . a plaintiff
   has achieved only partial or limited success, the product of hours reasonably
   expended on the litigation as a whole times a reasonable hourly rate may be
   an excessive amount. This will be true even where the plaintiff’s claims were
   interrelated, nonfrivolous, and raised in good faith.” Hensley, 461 U.S. at 436,
   103 S. Ct. at 1941 (emphasis added). In reducing the fee award, the proper
   approach is “a reduction of ‘the hours awarded by a percentage intended to
   substitute for the exercise of billing judgment.’” Walker v. City of Mesquite,
   313 F.3d 246, 251 (5th Cir. 2002) (quoting Walker v. HUD, 99 F.3d 761, 770
   5th Cir. 1996)). 17
           B. Reduction under the Johnson Factors: “Results Obtained”
           Even assuming the district court had adequately supported its
   conclusion that unsuccessful claims were intertwined with those that proved
   successful, the court still failed to properly analyze the award in relation to
   the results obtained. “Under the abuse of discretion standard, this Court
   ‘inspect[s] the district court’s lodestar analysis only to determine if the court
   sufficiently considered the appropriate criteria.’” Black v. SettlePou, P.C.,


           16
              The district court seemed to place great weight Judge Ho’s concurrence in
   Gurule while not mentioning the 60% fee discount applied by the court for claims that had
   been unsuccessful. Indeed, in quoting Judge Ho, the district court turns Hensley upside
   down by asserting that a plaintiff’s attorney ought to be compensated for all claims litigated
   in good faith. Judge Ho actually wrote that “where attorney time exceeds client value to a
   significant degree, courts should be suspicious.” Gurule v. Land Guardian, Inc., 912 F.3d
   252, 262 (5th Cir. 2018) (Ho, J., concurring). And he wrote that “consistent with Johnson,
   the district court could have (and perhaps should have) gone further [than a reduction of
   60%].” Id. at 263.
           17
              Of course, the district court need not feel bound by Porcelana’s proffered
   calculations of the appropriate reduction.




                                                12
Case: 20-40357      Document: 00516161128           Page: 13      Date Filed: 01/10/2022




                                     No. 20-40357
                                 Cons. w/ No. 20-40358

   732 F.3d 492, 502 (5th Cir. 2013) (emphasis in original) (quoting Louisiana
   Power, 50 F.3d at 329). But here, the district court failed to consider the
   amount awarded in relation to the amount sought.
          The Supreme Court has twice stated that “degree of success
   obtained” is “the most critical factor” in determining the reasonableness of
   attorneys’ fees. Farrar v. Hobby, 506 U.S. 103, 114, 113 S. Ct. 566, 574 (1992)
   (quoting Hensley, 461 U.S. at 436, 103 S. Ct. at 1941). And when the suit is
   for damages, “a district court, in fixing fees, is obligated to give primary
   consideration to the amount of damages awarded as compared to the amount
   sought.” Id. at 114, 113S. Ct. at 575. This court has dutifully applied that
   rule. See, e.g., Combs, 829 F.3d at 397; Black, 732 F.3d at 503; Migis v. Pearle
   Vision, Inc., 135 F.3d 1041, 1048 (5th Cir. 1998). But the district court here
   made no such comparison.
          Instead, the court stated simply that “the work done did not prove
   fruitless—it resulted in two settled classes receiving a host of monetary and
   non-monetary benefits they would not have received but for the Class
   Counsel’s diligent work.” In other words, not receiving every bit of relief
   requested is no reason to reduce the lodestar. But this misconstrues Fifth
   Circuit precedent. The court was required to consider what was sought—
   compensatory, punitive, and treble damages for five tank models
   manufactured across nine years. 18 Yet, the Class members only received a
   maximum of $4000 in damages for two tank models manufactured in one
   year. The court’s mere uncertainty about the actual monetary value obtained
   by the Class is no reason to duck the required inquiry. If the projections of
   future benefit to the Class are too fluid, the district court is capable of staying



          18
             The five tank models here refer to the five included in the second amended
   complaint.




                                           13
Case: 20-40357       Document: 00516161128              Page: 14       Date Filed: 01/10/2022




                                        No. 20-40357
                                    Cons. w/ No. 20-40358

   its determination of attorneys’ fees until the comparison can be properly
   made. Failure to “consider[] the appropriate criteria” is a reversible abuse
   of discretion. Black, 732 F.3d at 502.
           Factually, it appears that Class Counsel achieved little beyond
   Porcelana’s self-imposed replacement program, which the defendant
   instituted following its admission in 2016 that there were problems in the
   2011 manufacturing runs for two tank models, #3464 and #3612. 19 In the end,
   members of the two settlement classes got somewhat more than the company
   had already offered consumers before this suit was filed. How much more
   was a subject of debate and, on remand, will be amenable to even clearer
   resolution.
           The district court further erred in justifying the award by comparing
   the proportion of the fee award to the class benefit with that of other cases.
   While this court upheld a thirty-three times award in Gurule, the district
   court there had already reduced the lodestar by 60% and the size of the fee
   award ($25,000) was tiny compared to what is at stake here. Gurule, 912 F.3d
   at 259. And there, the court noted that Migis had rejected as unreasonable an
   award six and half times larger than the damages award. Id. (discussing Migis,
   135 F.3d at 1048). Further, Gurule did not arise in the context of a class action
   where courts must be wary of strike suits intended to line attorneys’ pockets
   while providing minimal benefit to the class.                See Strong v. BellSouth
   Telecomms., Inc., 137 F.3d 844, 849 (5th Cir. 1998). The district court’s
   justification here of an 8.67x award based on an inapt comparison to Gurule
   further illustrates how the court’s analysis missed the mark. Instead, the fee
   award should approximate what a client would be expected to pay in a



           19
             This is further illustrated by the fact that both settlements exclude claims that
   Porcelana had already covered.




                                               14
Case: 20-40357     Document: 00516161128         Page: 15    Date Filed: 01/10/2022




                                   No. 20-40357
                               Cons. w/ No. 20-40358

   comparable case. Perdue, 559 U.S. 542, 551, 130 S. Ct. 1662, 1672 (2010); see
   also Hensley, 461 U.S. at 434, 103 S. Ct. at 1940 (quotation and emphasis
   omitted) (“Hours that are not properly billed to one’s client also are not
   properly billed to one’s adversary.”).
          On remand, the court must consider the amount of damages and non-
   monetary relief sought compared to what was actually received by the Class.
   But in doing so, the court’s scrutiny should “guard[] against the public
   perception that attorneys exploit the class action device to obtain large fees
   at the expense of the class.” Strong, 137 F.3d at 849.
                              IV. CONCLUSION
          For the foregoing reasons, the district court’s judgment is
   VACATED and REMANDED for further proceedings consistent with
   this opinion.




                                         15
Case: 20-40357     Document: 00516161128          Page: 16     Date Filed: 01/10/2022




                                    No. 20-40357
                                Cons. w/ No. 20-40358

   James E. Graves, Jr., Circuit Judge, dissenting:
          Because I disagree with the view that the district court erred at both
   steps of determining the fee award, I respectfully dissent. This Court reviews
   the “award of attorney’s fees for abuse of discretion and its factual findings
   for clear error, assessing the initial determination of reasonable hours and
   rates for clear error and its application of the Johnson factors for abuse of
   discretion.” Saizan v. Delta Concrete Prods. Co., 448 F.3d 795, 800 (5th Cir.
   2006) (citations omitted). “A district court abuses its discretion if it: (1)
   relies on clearly erroneous factual findings; (2) relies on erroneous
   conclusions of law; or (3) misapplies the law to the facts.” Allen v. C & H
   Distribs., L.L.C., 813 F.3d 566, 572 (5th Cir. 2015) (citation omitted). Thus,
   we must afford deference to the district court’s findings unless they were
   clearly erroneous.
          I. First Step-Lodestar
          In determining the number of hours reasonably expended, the district
   court found that “it is difficult—if not practically impossible—to attempt to
   identify specific hours that should be eliminated in a case like this, where all
   claims shared a common core of facts and were based on related legal
   theories.” This finding is sufficiently supported by the record. Though the
   successful claims involved only two models of toilet tanks (#3464 and #3412)
   and the unsuccessful ones involved other models of tanks (#3404, #3425,
   #3408, and #3571 based on the Original and First Amended Complaint; and
   #3404, #3425, and #3436 based on the Second Amended Complaint), all the
   claims were based on the theory that Porcelana is liable for flawed toilet tanks
   arising from its defective manufacturing process, which relied on aged and
   faulty production molds during the casting process and errors in the firing
   and cooling process. In other words, the claims all relied on the same legal




                                         16
Case: 20-40357     Document: 00516161128          Page: 17     Date Filed: 01/10/2022




                                    No. 20-40357
                                Cons. w/ No. 20-40358

   theory of product liability; that is, Porcelana’s defective manufacturing
   process caused the tanks to spontaneously fracture.
          The majority misses a key part of the percentage reduction analysis—
   hours awarded may be reduced “to substitute for the exercise of billing
   judgment” where the court has determined that “there is no evidence of billing
   judgment.” Walker v. City of Mesquite, 313 F.3d 246, 251 (5th Cir. 2002)
   (quoting Walker v. HUD, 99 F.3d 761, 770 5th Cir. 1996) (emphasis added).
   The majority fails to address whether Class Counsel actually lacked billing
   judgment or whether any evidence supports a percentage reduction for a
   failure to exercise billing judgment. The sole indication of potential failure to
   exercise billing judgment stems from the 79.6 hours that the district court
   already accounted for and reduced the award by. The majority improperly
   expands the conditions where a court may use a percentage reduction to
   substitute for billing judgment.
          Again, we must defer to a district court’s fact findings unless they are
   clearly erroneous. “Clear error exists when although there may be evidence
   to support it, the reviewing court on the entire record is left with the definite
   and firm conviction that a mistake has been committed.” Black v. SettlePou,
   P.C., 732 F.3d 492, 496 (5th Cir. 2013) (quoting Hollinger v. Home State Mut.
   Ins. Co., 654 F.3d 564, 569 (5th Cir. 2011)). Because the claims could
   reasonably be viewed as relying on the same legal theory, I am not convinced
   the district court made a mistake in its finding that the successful and
   unsuccessful claims were related.
          II. Second Step-Johnson Factors
          The question of whether the district court abused its discretion in
   declining to reduce the award in relation to the results obtained is indeed a
   closer call. Once a court has determined that a plaintiff’s different claims are
   based on the same factual scenario or the same legal theory, it should




                                          17
Case: 20-40357     Document: 00516161128            Page: 18   Date Filed: 01/10/2022




                                    No. 20-40357
                                Cons. w/ No. 20-40358

   determine fees by evaluating “the significance of the overall relief obtained .
   . . in relation to the hours reasonably expended on the litigation.” Hensley v.
   Eckerhart, 461 U.S. 424, 435 (1983). “Under the abuse of discretion standard,
   this Court ‘inspect[s] the district court’s lodestar analysis only to determine
   if the court sufficiently considered the appropriate criteria.’” Black, 732 F.3d
   at 502 (quoting La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 329 (5th Cir.
   1995)) (emphasis in original). Where the suit is for damages, “a district court,
   in fixing fees, is obligated to give primary consideration to the amount of
   damages awarded as compared to the amount sought.” Farrar v. Hobby, 506
   U.S. 103, 114 (1992) (internal quotation marks and citation omitted).
   However, the amount of damages is “only one of the many factors that a
   court should consider in calculating an award of attorney’s fees.” City of
   Riverside v. Rivera, 477 U.S. 561, 574 (1986).
          Further, this court has “consistently emphasized that there is no per
   se requirement of proportionality in an award of attorney fees,” though
   “proportionality remains an appropriate consideration in the typical case.”
   Combs v. City of Huntington, 829 F.3d 388, 396 (5th Cir. 2016) (internal
   quotation marks and citations omitted). In Migis v. Pearle Vision, Inc., the
   court reversed the award of attorney’s fees where the award ($81,000) was
   over 6.5 times the amount of damages awarded ($12,233.32), and the
   damages sought ($325,000) was 26 times the damages awarded. 135 F.3d
   1041, 1048 (5th Cir. 1998). But in Combs, the fee award was vacated because
   the district court relied on an erroneous interpretation of Migis and
   improperly reduced the lodestar to “something less than 6.5 the actual
   awarded damages.” 829 F.3d at 397 (holding that lodestar of $38,722.80 was
   improperly reduced to $25,000, even though plaintiff obtained $5,000 in
   damages). Lastly, in Gurule v. Land Guardian, Inc., the fee award of
   $25,089.30 was affirmed despite the plaintiff’s net recovery of $745.21 (a 33:1
   ratio), as the district court already reduced the lodestar by 60% and provided




                                         18
Case: 20-40357      Document: 00516161128           Page: 19    Date Filed: 01/10/2022




                                       No. 20-40357
                                   Cons. w/ No. 20-40358

   a “concise but clear explanation of its reasons for the fee award.” 912 F.3d
   252, 257–58 (5th Cir. 2018) (quoting Hensley, 461 U.S. at 437).
          The district court did in fact recognize that class counsel achieved
   success only for owners of two toilet tank models (#3464, #3412)
   manufactured in 2007–2011, and not for owners of seven models (#3464,
   #3412, #3404, #3425, #3408, #3571, #3436) manufactured in 2004–2012, and
   that Plaintiffs did not obtain punitive or treble damages. Nevertheless, it also
   recognized that class counsel’s work “resulted in two settled classes
   receiving a host of monetary and non-monetary benefits they would not have
   received but for Class Counsel’s diligent work.” The district court fully
   considered all relevant factors when comparing the overall relief obtained to
   the relief originally sought.
          The majority concludes that the district court failed to justify the fee
   award when comparing the proportion of the award to the class benefit. But,
   again, the district court did in fact note that “even accepting as true
   Defendant’s assertion that the settled classes received around $500,000.00
   in benefits—Class Counsel’s fees are only 8.67 times the class’s monetary
   benefit. This is far less startling than the fee award affirmed by this court in
   Gurule, which was thirty-three times the successful plaintiff’s net recovery.”
   Of course, to Porcelana’s credit, while the fee award ($4.3 million) might not
   be excessively disproportionate to the class award ($500,000), these award
   amounts are much higher than those in Migis, Combs, and Gurule. In other
   words, there is more at stake for Porcelana than for the defendants in those
   cases. Thus, whether to affirm or reverse the fee award boils down to whether
   the ratios of the amount of damages obtained to the fee award & the amount
   of damages sought to the amount of damages obtained are “simply too large
   to allow the fee award to stand.” Migis, 135 F.3d at 1048.




                                            19
Case: 20-40357     Document: 00516161128         Page: 20     Date Filed: 01/10/2022




                                    No. 20-40357
                                Cons. w/ No. 20-40358

          The district court considered all the relevant factors in awarding the
   fee. And I do not find the proportionality of the award in comparison to the
   relief obtained, nor the ratio of the relief obtained to the relief originally
   sought, so excessive as to merit reversal. Absent clear error, it remains the
   trial court’s discretion to determine the extent to which the fees expended in
   a case are justified. See La. Power & Light Co., 50 F.3d at 331 (“We find
   important the fact that degree of success is but one of 12 Johnson factors, and
   that in our deferential testing of the discretion of the court we look only to
   consideration of that factor without requiring that a reduction in lodestar
   necessarily follow. We, therefore, affirm the district court’s handling of
   limited success and its effect—or lack thereof—on the lodestar factor in this
   case.”).
          Lastly, the majority misstates the impact and function of the lodestar
   method—“the lodestar method produces an award that roughly
   approximates the fee that the prevailing attorney would have received if he
   or she had been representing a paying client who was billed by the hour in a
   comparable case.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010)
   (emphasis in original). In other words, if Class Counsel represented a paying
   client, they could reasonably be expected to recover for the hours they
   expended working for that client. The district court appropriately used its
   discretion in awarding fees that roughly approximate the fees a prevailing
   attorney would have received in a similar situation.
          For these reasons, I respectfully dissent.




                                         20